ACCEPTED
                                                                                          04-14-00758-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                      6/3/2015 3:41:37 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK


                    NO. 04-14-00758-CV
                                                                        FILED IN
                                                                 4th COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
                                                                 6/3/2015 3:41:37 PM
                                  In The                           KEITH E. HOTTLE
                                                                         Clerk


       Fourth Court of Appeals
                      San Antonio, Texas

         John A. Lance, Debra L. Lance, F. D. Franks and
                        Helen Franks, Appellants
                                         v.

  Judith and Terry Robinson, Gary and Brenda Fest, Virginia
 Gray, Butch Townsend, and Bexar-Medina-Atascosa Counties
   Water Control and Improvement District No. 1, Appellees


      SECOND MOTION FOR EXTENSION OF TIME
       TO FILE APPELLEE'S BRIEF (UNOPPOSED)


                                                \Vater Control

District No. 1 (BMA) file their second        for extension of time to file

         s       Appellee's      IS              on June 8, 2015.        R.        P.
38.6. This motion is filed prior to the due date. Appellant's counsel does not

oppose this motion.

      Appellee needs additional time to prepare and file their brief. Appellee asks

the Court to grant an extension of time to Wednesday, July 8, 2015, an extension

of30 days.

      Appellee's counsel was preparing for and arguing a Motion for Summary

Judgment held on May 13, 2015, in the matter of WPS, LLC A Texas Limited

Liability Company D/B/A Federal Management Solutions v. Mission Valley Mill

Holding, LLC, Cause No. 2013CVA0461, County Court at Law, Comal County,

Texas. Additionally, Appellee's counsel will be preparing for mediation tentatively

set on June 8, 2015, regarding the same matter.

      Furthermore, Appellee's counsel sustained a back injury on May 25, 2015,

and a subsequent aggravation on May 27, 2015, which caused Appellee's counsel

to miss virtually the entire week of work May 25,2015 through May 29, 2015.

                                    PRAYER

                                                           the

                              or
                                                          PRespectfully submitted,

                                                          GOSTOMSKI & HECKER, P.C.
                                                          607 Urban Loop
                                                          San Antonio, Texas 78204-3117
                                                          (21 0) 222-9529 Telephone
                                                          (210) 222-9540 Facsimile
                                                          ed@ghlawyers.net


                                                   BY:
                                                          EDWARD T. HECKER
                                                          State Bar No. 00787668
                                                          PETER B. GOSTOMSKI
                                                          State Bar No. 00787571

                                                          ATTORNEYS FOR BMA


                               CERTIFICATE OF SERVICE

        I certify that on June   2015, a true and correct copy of this document was served on
the following counsel of record:

Dan Pozza                                                  VIA EMAIL: danpozza@yahoo.com
Law Office of Dan Pozza
239 E. Commerce Street
San Antonio, TX 78205
(21 0) 226-8888 Telephone
(210) 224-6373 Facsimile

Stephen B. Rogers                                        VIA EMAIL: steve@Togersmoorelaw.com
ROGERS & MOORE PLLC